DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. 2017-221591, filed on 11/17/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayton et al. (US 20070167709).
Regarding claim 1, Slayton et al. teach (Fig. 1, 3, 5 and 6) an ultrasonic probe (118, 518) electrically connectable (“Transducer 102 can also be configured for recording or measuring acoustic or temperature data and for transmitting the acoustic or temperature data to the control unit 100 via communications channel 104.” (Para. [0035])) to a display device (110, 610) configured to display an ultrasonic image (“Display device 110 suitably comprises any display for providing at least one of video, audio, graphical data or images.” (Para. [0043])), the ultrasonic probe comprising: 

a probe head (transducer 102, 502) joined to or detachably attached to the first cable (122, 522; “Arm member 122, and thus visual imaging system 116 can be suitably attached or connected to transducer 102 in various manners.” (Para. [0046]), “…an arm member 522 is suitably integrated into transducer housing 504.” (Para. [0049])), the probe head being configured to transmit an ultrasonic beam toward a body surface of a subject and to receive a reflected wave from the body surface (506; “Transducer 102 can also be configured for recording or measuring acoustic or temperature data…” (Para. [0035]); Abstract, referring to the capture of ultrasonic images by the transducer).
Regarding claim 2, Slayton et al. teach (Fig. 3 and 6) that the ultrasonic probe further comprises:
a connector (shown with the connection of data cable 620 in Fig. 6) connectable to a connection port of the display device (“Transducer 602 of probe assembly 618 images the treatment area and sends an ultrasonic image to the control system 600 via data cable 620.” (Para. [0057]), note that the display device 610 is a part of the control system 600); and 
a second cable (signal cable 120) connected to the connector and joined to or detachably attached to the image capturing unit (“Visual imaging system 116 may comprise any conventional device 
Regarding claim 3, Slayton et al. teach (Fig. 3) that the first cable (122) and the second cable (120) are arranged to extend from the image capturing unit substantially in a gravity direction when the first optical lens is oriented in a horizontal direction (Fig. 3 shows first cable 122 attached to the imaging device and second cable 120 detachably attached to the imaging device and with the position of both cables, if the imaging device was held the cables would extend in the gravity direction).
Regarding claim 4, Slayton et al. teach (Fig. 3) the first cable (122) and the second cable (120) extend from the image capturing unit substantially in a same direction that is different from an imaging direction of the first optical lens (Fig. 3 shows first cable 122 attached to the imaging device and second cable 120 detachably attached to the imaging device and with the position of both cables being attached at the bottom end of the imaging device, the cables extend in the same direction that is opposite the camera of the imaging device).
Regarding claim 5, Slayton et al. teach (Fig. 3) the first cable (122) and the second cable (120) extends from the image capturing unit such that the first cable and the second cable are arranged one behind the other when the first optical lens is viewed from the front (Fig. 3 shows first cable 122 attached to the imaging device and second cable 120 detachably attached to the imaging device and with the position of both cables being attached at the bottom end of the imaging device, the cables are positioned with one behind the other when the camera is viewed from the front).
Regarding claim 6, Slayton et al. teach (Fig. 3, 5, and 7) the probe head comprises a marker (positioning indicator 308) indicating a direction in which the probe head is to be abutted on the body surface of the subject (“…positioning indicator 308 comprises a series of marks which are suitably configured to facilitate the determination and assessment of the positional and/or orientation information of transducer 102 with respect to the patient. Positioning indicator 308 is suitably configured to permit control system 100 to suitably correlate the geometry, i.e., position and orientation, of transducer 102 to the geometry of a corresponding ultrasonic image of the treatment region. For example, positioning indicator 308 can comprise triangulation marks, i.e., three marks configured in a triangular manner, configured at known distances apart to permit the software algorithm of central processing unit 108 to assess and determine the orientation and geometry of transducer 102 during operation.” (Para. [0052])).
Regarding claim 13, Slayton et al. teach (Fig. 1, 3, 5 and 6) an ultrasonic measurement system (“…a medical treatment and diagnostic system…” (Para. [0035])) comprising: 
a display device (110, 610) configured to display an ultrasonic image (“Display device 110 suitably comprises any display for providing at least one of video, audio, graphical data or images.” (Para. [0043])); and 
an ultrasonic probe (118) electrically connectable to the display device (“Transducer 102 can also be configured for recording or measuring acoustic or temperature data and for transmitting the acoustic or temperature data to the control unit 100 via communications channel 104.” (Para. [0035])), wherein the ultrasonic probe comprises: 
an image capturing unit (visual imaging device 116) joined to or detachably attached to a first cable (112, 522) (“Visual imaging device 116, such as a video camera, can be suitably attached or connected to transducer 102 by various manners. For example, to connect imaging device 116 and transducer 102, an arm member 122 can be provided. Arm member 122 may be any configuration of 
a probe head (transducer 102, 502) joined to or detachably attached to the first cable (122, 522; “Arm member 122, and thus visual imaging system 116 can be suitably attached or connected to transducer 102 in various manners.” (Para. [0046]), “…an arm member 522 is suitably integrated into transducer housing 504.” (Para. [0049]))), the probe head being configured to transmit an ultrasonic beam toward a body surface of a subject and to receive a reflected wave from the body surface (506; “Transducer 102 can also be configured for recording or measuring acoustic or temperature data…” (Para. [0035])), 
wherein the display device is configured to display the ultrasonic image based on the reflected wave received by the probe head, and a photographic image captured by image capturing unit (“…probe assembly 118 includes a transducer cable 520 which is capable of transmitting data from transducer sensor 506 and visual images from imaging device 516 to control unit 100.” (Para. [0049])).
Regarding claim 14, Slayton et al. teach (Fig. 3, 5, and 7) that the probe head comprises a marker (308) indicating a direction in which the probe head is to be abutted on the body surface of the subject (“…positioning indicator 308 comprises a series of marks which are suitably configured to facilitate the determination and assessment of the positional and/or orientation information of transducer 102 with respect to the patient. Positioning indicator 308 is suitably configured to permit control system 100 to suitably correlate the geometry, i.e., position and orientation, of transducer 102 to the geometry of a corresponding ultrasonic image of the treatment region. For example, positioning 
Regarding claim 15, Slayton et al. teach (Fig. 3 and 5) an ultrasonic probe comprising: 
a probe head (transducer 102, 502) configured to abut on a body surface of a subject, to transmit an ultrasonic beam toward the body surface, and to receive a reflected wave from the body surface (506) (“Transducer 102 can also be configured for recording or measuring acoustic or temperature data…” (Para. [0035])); and 
an image capturing unit (visual imaging device 116) that is connectable to the probe head by wire (122, 522) or by wireless to transmit a control signal to the probe head or that is configured to transmit the control signal to the probe head via a patient monitor (110, 610) electrically connectable to the ultrasonic probe (“Visual imaging device 116, such as a video camera, can be suitably attached or connected to transducer 102 by various manners. For example, to connect imaging device 116 and transducer 102, an arm member 122 can be provided. Arm member 122 may be any configuration of attachment structure, and may comprise various materials, for example, plastics, metals or other like materials.” (Para. [0045])), the image capturing unit comprising a first optical lens (i.e. inherently required component of a “video camera”) to capture an image of a nearby object (“…visual imaging 
wherein the ultrasonic probe is configured to transmit a photographic image acquired by the image capturing unit and image information based on the reflected wave to a the patient monitor (“…probe assembly 118 includes a transducer cable 520 which is capable of transmitting data from transducer sensor 506 and visual images from imaging device 516 to control unit 100.” (Para. [0049])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 20070167709), in view of Di Marco et al. (US 20060058654).
Regarding claim 7, Slayton et al. teach the device and system set forth above but fail to teach that the image capturing unit is configured to transmit a control signal for instructing a change of settings to at least one of the display device and the probe head in accordance with an operation on an input interface provided on a housing of the image capturing unit.
In the field of ultrasound imaging, Di Marco et al. teach (Fig. 2) transmitting a control signal for instructing a change of settings to at least one of the display device and the probe head in accordance with an operation on an input interface provided on a housing of the image capturing unit (“…the 
It would be obvious to one skilled in the art before the effective filing date to modify the image capturing unit of Slayton et al. by transmitting a control signal for instructing a change of settings to at least one of the display device and the probe head in accordance with an operation on an input interface provided on a housing of the image capturing unit, as taught by Di Marco et al., in order to allow a user to configure the ultrasound system as desired (Para. [0022]).
Regarding claim 8, Slayton et al. teach the device and system set forth above but fail to teach that the image capturing unit is configured to transmit a control signal for instructing a change of settings to both the display device and the probe head in accordance with an operation on an input interface provided on a housing of the image capturing unit.
In the field of ultrasound imaging, Di Marco et al. teach (Fig. 2) transmitting a control signal for instructing a change of settings to both the display device and the probe head in accordance with an operation on an input interface provided on a housing of the image capturing unit (“…the operations of ultrasound system 108 and ultrasound probe 202 (shown in FIG. 2), which may be connected to ultrasound system 108, may be controlled by user interface 102 and include, for example, image capture operations, such as freeze, print, and cine-loop, scanning mode controls, such as switching between 2D imaging and Doppler or M-mode in a duplex display, acquisition trigger controls, such as extended field 
It would be obvious to one skilled in the art before the effective filing date to modify the image capturing unit of Slayton et al. by transmitting a control signal for instructing a change of settings to both and the probe head in accordance with an operation on an input interface provided on a housing of the image capturing unit, as taught by Di Marco et al., in order to allow a user to configure the ultrasound system as desired (Para. [0022]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 20070167709), in view of Di Marco et al. (US 20060058654) as applied to claim 7 above, and further in view of Miyachi (US 20200214680).
Regarding claim 9, modified Slayton et al. teach the device and system set forth above but fail to teach that the input interface is provided on a side opposite to a side on which the first optical lens is provided.
In the same field of ultrasound imaging, Miyachi teaches (Fig. 4 and 5) that the input interface (8) is provided on a side opposite to a side on which the first optical lens (L) is provided (“In the ultrasound diagnosis apparatus body B, as shown in FIG. 4, the display screen of the touch panel 8 is disposed on a front surface P1, and as shown in FIG. 5, a camera lens L of the digital image acquisition unit 9 is disposed on a rear surface P2.” (Para. [0056]), “The touch panel 8 has an ultrasound image operation section 22 and a digital image operation section 23. The ultrasound image operation section 
It would be obvious to one skilled in the art before the effective filing date to modify the input interface of modified Slayton et al. by providing the interface on a side opposite to a side on which the first optical lens is provided, as taught by Miyachi, in order to be able to acquire a digital image in a visual field in a direction opposite to a direction, to which the display screen of the touch panel/interface is directed (Para. [0056]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 20070167709), in view of Stonefield et al. (US 20090131793).
Regarding claim 10, Slayton et al. teach the device and system set forth above but fail to teach the image capturing unit comprises three or more slots to which the first cable or the second cable is detachably attached.
In the same field of ultrasonic imaging, Stonefield et al. teach (Fig. 4) that the image capturing unit comprises three or more slots (152, 154, 166) to which the first cable or the second cable is detachably attached (“The imaging system 90 may also include one or more ports, one or more connector, or both. Now referring to FIG. 4, describing an imaging system 90 (see FIG. 3) of the side view 150 illustrated. Reference number 152 may represent the one or more ports, and the one or more connectors may be generally represented by reference numeral 154. Note the one or more ports 152, the one or more connectors 154, or both may be configured to allow one or more devices operatively coupled to the imaging system 90.” (Para. [0061])).
It would be obvious to one skilled in the art before the effective filing date to modify the image capturing unit of Slayton et al. by including three or more slots to which the first cable or the second 
Regarding claim 11, Slayton et al. teach the device and system set forth above but fail to teach one of the slots is provided on a side different from a side on which another one of the slots is provided.
In the same field of ultrasonic imaging, Stonefield et al. teach (Fig. 4) one of the slots (152, 154, 166) is provided on a side different from a side on which another one of the slots is provided (“The imaging system 90 may also include one or more ports, one or more connector, or both. Now referring to FIG. 4, describing an imaging system 90 (see FIG. 3) of the side view 150 illustrated. reference number 152 may represent the one or more ports, and the one or more connectors may be generally represented by reference numeral 154. Note the one or more ports 152, the one or more connectors 154, or both may be configured to allow one or more devices operatively coupled to the imaging system 90.” (Para. [0061]) note that from Fig. 4 it is shown that ports 152/154 are on the top end of the device and port 166 is on the bottom end of the device).
It would be obvious to one skilled in the art before the effective filing date to modify the image capturing unit of Slayton et al. by having one of the slots provided on a side different from a side on which another one of the slots is provided, as taught by Stonefield et al., in order to allow one or more devices to be operatively coupled to the imaging system (Para. [0061]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 20070167709), in view of Stonefield et al. (CN 101433473) as applied to claim 11 above, and further in view of Ayanruoh (US 20130023741).
Regarding claim 12, Slayton et al. teach the device and system set forth above but fail to teach that the display device is a patient monitor configured to display measured values and measured waveforms of vital signs.

It would be obvious to one skilled in the art before the effective filing date to modify the display device of Slayton et al. by displaying measured values and measured waveforms of vital signs, as taught by Ayanruoh, in order to allow the physician to review the patient information (Para. [0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eliad et al. (US 20200214669) refers to methods and systems for medical imaging. The subject matter contained in this publication is similar to that of the present application; therefore it is regarded as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793